Citation Nr: 1001754	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-31 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for migraine 
headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1990 to August 
1998. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In July 2008, the Board remanded the claim for further 
development, and it is now before the Board for adjudication. 


FINDING OF FACT

The Veteran's migraine headache disorder is manifested by 
episodes five times per week lasting five to six hours and 
less frequent prostrating and prolonged attacks that are not 
productive of severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
migraine headaches have been not been met at any time during 
the period covered by this appeal.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.6, 4.7, 4.10, 4.124a, 
Diagnostic Code 8100 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

For increased-compensation claims, VA must notify the 
claimant that, to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on employment 
and daily life (such as a specific measurement or test 
result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.   However, the 
Court of Appeals for the Federal Circuit (Federal Circuit) 
vacated that portion of the lower court decision that 
required notification of alternate diagnostic codes or 
potential daily life evidence.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed.Cir., 2009).

In correspondence in April 2005, the RO provided a notice 
that did not satisfy the requirements outlined in Vazquez-
Flores.  The RO informed the Veteran of the types of evidence 
that would be considered and the respective responsibilities 
of the Veteran and VA to obtain that evidence.  The notice 
did not ask the Veteran specifically for evidence to show the 
impact of his disability on his employment and daily life and 
did not provide him with general notice concerning the rating 
criteria.  In order to determine whether to proceed with the 
adjudication, the Board will examine whether the errors were 
prejudicial to the appellant and affected the essential 
fairness of the adjudication. 

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication.  In 
written statements to VA, the Veteran reported the symptoms 
that he experienced and the effect they have on his 
occupation and daily activities.  Based on the notice that 
was provided to him in the rating decision, the notice 
letter, and the statement of the case (SOC), the Veteran is 
reasonably expected to understand what is required to 
substantiate the claim.  Although these documents may not 
substitute for adequate notice, the SOC informed him of the 
applicable diagnostic criteria and the reasons for denying 
the claim and the notice letter informed him of the various 
types of evidence that could be submitted in support of his 
claim.  Moreover, in July 2008, the Board remanded the claim 
in part to provide an adequate notice.  In August 2008, the 
Appeals Management Center (AMC) provided a notice that met 
the requirements.  The Veteran provided an additional 
statement in August 2008, and the Veteran's employer provided 
relevant in December 2008.  The AMC readjudicated the claim 
in an October 2009 supplemental statement of the case.  
Accordingly, the initial notice errors did not affect the 
essential fairness of the adjudication.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Veteran served in the U.S. Navy as an aviation 
ordnanceman including service aboard an aircraft carrier in 
the Persian Gulf War.  The Veteran contends that his migraine 
headache disorder is more severe than is contemplated by the 
current rating. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Not 
all criteria associated with a given rating may be extant in 
a given evaluation, but coordination of the rating and 
impairment of function is expected.  38 C.F.R. § 4.21.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  
505 (2007).

Migraine headaches warrant a 30 percent rating if there are 
characteristic prostrating attacks occurring on an average of 
once per month over the last several months.  A 50 percent 
rating is warranted if there are very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100. There is no higher schedular rating.  

Service treatment records showed that the Veteran received 
medical care for migraine headaches starting in November 
1996.  There is no evidence of a traumatic head injury.  The 
Veteran was granted service connection and a noncompensable 
rating for migraine headaches, effective the day following 
discharge from service, and an increased rating of 30 percent 
effective in August 2001.  

The RO received the Veteran's claim for an increased rating 
in November 2004.  

In January 2004, a VA physician noted the Veteran's reports 
of diagnosis and treatment for migraine headaches in service.  
The Veteran reported that he subsequently experienced 
increased frequency and duration of the headaches which 
occurred up to three times per week lasting from two hours to 
three days but usually from five to six hours.  The headaches 
often started in the morning and varied from moderate to 
severe discomfort.  The headaches were not caused by stress, 
preceded by aura, or productive of nausea or vomiting but 
were occasionally stimulated by fluorescent lights.  The 
Veteran had been prescribed several different medications and 
experienced partial relief with rest and some but not all 
medications.  The Veteran reported that he worked as a 
corrections officer in a prison.  If an episode occurred at 
work, the Veteran was able to move to an observation bubble 
away from contact with inmates.  The physician noted that the 
Veteran was uncomfortable during an episode but not 
incapacitated and was able to provide care for two pre-school 
aged children during an episode.  However, the Veteran 
reported that he did not operate an automobile during an 
episode because of a loss of concentration.  The Veteran 
reported that he experienced general fatigue during and after 
an episode and that he had been prescribed medication for 
depression related to the headaches.  The Veteran also 
reported memory and sleep difficulties.  On examination, the 
physician noted that the Veteran was not experiencing a 
headache at the time and noted no neurologic or memory 
deficits.  In February 2004, a VA primary care clinician also 
noted the headache frequency and that the Veteran did not 
report loss of time at work.

The claims file contains records of treatment by several 
private physicians for migraine headaches from January 2005 
to September 2008.  The physicians noted symptoms 
substantially similar to those noted by the VA physician in 
2004.  The physicians also noted the Veteran's reports of 
weight gain while using certain medications which the Veteran 
declined to use.  In January 2005, a magnetic resonance image 
of the brain showed no pathology for the headaches.  The 
Veteran underwent a program of physical therapy for neck 
pain, but the therapy did not relieve his headache frequency 
or severity.  In January 2006, a sleep study did not show 
significant obstructive sleep apnea.  The physicians 
prescribed several medications at variable dose levels with 
little or no relief.    

In correspondence in March 2005, the Veteran noted that he 
had tried 14 medications without success.  He recently 
experienced a headache lasting five days, was unable to drive 
an automobile, and required an injection for relief.  He 
noted that the increased frequency and duration of the 
headaches caused fatigue, depression and frustration, 
irritability with family, loss of friendships, missed work, 
and poor memory.  In correspondence in May 2005, the 
Veteran's spouse noted that the Veteran had been very active 
until the onset of the headaches in service and now was 
depressed and fatigued.  The Veteran stopped exercising, 
reduced his interactions with his children, and required 
increased amounts of sleep.  The Veteran also displayed some 
loss of memory such as his children's birthdates.  The 
Veteran and his spouse both characterized the headache 
disorder as dominating his life.  In an August 2005 notice of 
disagreement, the Veteran noted that he experienced side 
effects of the many types of medication that he was 
prescribed over the years of his treatment.  The Veteran 
denied that he experienced only two of the three-day 
headaches per year, indicating that the two occasions were 
the episodes requiring injections.  The Veteran reported that 
episodes lasting more than one day were "too numerous to 
count," but noted that he could not remain in his job if he 
took off from work for every headache.  He further noted that 
every member of his family was adversely affected by the 
headache disability. 

The claims file also contains records of VA treatment for 
migraine headaches and depression from January 2005 through 
January 2007.  In February 2005, the Veteran was evaluated at 
a VA neurology clinic.  The examining physician noted the 
Veteran's reports of headaches four times per week varying 
from moderate to severe intensity.  Approximately twice per 
month, the duration of the headaches extended to several days 
and included nausea and emergency room treatment on one 
occasion.  The headaches were associated with noise and 
lights, and he experienced increased irritability and memory 
loss.  On examination, the physician noted no pathology for 
the headaches.  The physician also noted the lack of 
effectiveness of previous medications and prescribed a 
different regimen.  In May 2005, another VA physician noted 
the Veteran's reports that his headaches generally lasted 
from four to six hours but up to three days twice per year.  
During the long attacks, the Veteran reported that he missed 
work, spent most time sleeping, and was unable to perform 
daily activities.  During shorter attacks, the Veteran could 
perform daily activities but if at work he went to a quiet 
room.  

In July 2005, the Veteran underwent a VA examination for 
symptoms associated with service in Persian Gulf.  The 
examiner noted the same history and symptoms as previously 
noted in the records and that all laboratory test results 
were normal.  The examiner diagnosed migraine headaches, mild 
sleep disorder breathing, and fatigue and depression 
secondary to headaches.  There were no symptoms associated 
with an undiagnosed illness.  

In November 2005, the Veteran underwent a mental health 
evaluation.  A VA psychiatrist noted the Veteran's report 
that the headaches often started because he was a worrying 
type of person.  The Veteran reported that that he had 
difficulty sleeping and occasionally walked in his sleep.  
The Veteran also reported problems with relationships with 
his family primarily over financial concerns that he might 
become incapacitated and unable to work.  The psychiatrist 
noted no unusual mannerisms or tics and no evidence of 
psychosis or thought disorder.  The psychiatrist diagnosed 
psychogenic-induced headaches and tension headaches, a mood 
disorder secondary to the medical condition, and insomnia.  
The psychiatrist prescribed anti-depressive medication.  
However, in a February 2006 follow-up, the psychiatrist 
concluded that multiple medications from different physicians 
were not appropriate and deferred coordinated medical 
treatment to the Veteran's private physician.  In a January 
2007 letter, the private physician noted that he was 
evaluating the Veteran on a monthly basis.  

In January 2007, a VA physician noted a review of the claims 
file and summarized the history of symptoms and treatment.  
The physician noted the Veteran's report that his headaches 
occurred four to five times per week lasting for several 
hours.  The Veteran continued to work as a corrections 
officer.  The Veteran reported that during an episode 
ordinary work was possible but that he moved to a quiet room 
away from the inmates and worked at a decreased level.  The 
Veteran also reported using an anti-depressive medication.  
The physician noted that the depression was related to 
migraine headaches and interfered with the Veteran's work 
schedule.   In May 2007, the RO granted service connection 
and a 10 percent rating for depression, effective in January 
2006. 

In July 2008, the Board reviewed and remanded the appeal in 
part for additional evidence from the Veteran and his 
employer regarding the Veteran's occupational duties and the 
impairment caused by the headache disorder.  In 
correspondence in August 2008, the Veteran noted that he 
performed two tasks as a corrections officer in a prison.  He 
supervised inmates in a housing unit.  When he felt that a 
headache was affecting his judgment with the inmates, he 
would open the cell doors and supervise from a control booth 
where it was quieter.  He was permitted to take medication 
and was not relieved unless he was sent home or to the 
hospital.  The Veteran also noted that he was assigned to an 
observation tower or driving a perimeter vehicle where he was 
not able to take medication and had to deal with the symptoms 
until the end of his shift.  He noted that he would be 
disciplined if he missed work too often and had to work with 
the symptoms to support his family.  

In December 2008, a human resources officer at the state 
Department of Corrections reported that the Veteran had been 
employed since 1998 and was assigned to the care, custody, 
and control of inmates on an eight hour per day, 40 hour 
weekly schedule.  The Veteran was not afforded any 
concessions for disability and had not lost work time over 
the previous twelve months.  The Veteran was eligible for 
sick and annual leave benefits.  

In briefs submitted in September 2007, February 2008, and 
December 2009, the Veteran offered argument to clarify the 
definition of terms in the rating criteria and explained how 
the terms apply to his disorder.  The Veteran frequently 
cited Pierce v. Principi, 18 Vet. App. 440 (2004), noting 
that any interpretive doubt should be resolved in his favor.  
He noted that the term "very frequent" does not mean "more 
frequent than not." A comparison between the number of 
severe and moderate headache episodes was inappropriate in a 
determination of frequency.  Pierce at 446-7.  The Veteran 
contends that all headache episodes must be considered in 
determining headache frequency.  The Veteran noted that the 
term "prostrating" was not defined in the regulations and 
proposed English and medical dictionary definitions of 
"utter physical exhaustion or helplessness" and "extreme 
exhaustion or powerlessness."  The Veteran further noted 
that "severe economic inadaptability" was not equivalent to 
unemployability which would warrant a 100 percent rating.  
Id.  The Court and the Veteran cited a superseded definition 
of "social inadaptability" used in 38 C.F.R. § 4.129 (1996) 
that referred to symptoms which "affect economic adjustment, 
i.e. which produce impairment of earning capacity."  The 
Veteran further contends that the term "productive of" can 
be read as either "producing" or "capable of producing."  

The Board concludes that a rating in excess of 30 percent for 
migraine headaches is not warranted at any time during the 
period covered by this appeal.  The Board notes that the 
frequency, duration, severity, and impairment caused by the 
disorder are based on lay statements by the Veteran to his 
medical care providers and to VA adjudicators.  The Veteran 
is competent to report these observable symptoms and their 
effects, and the Board concludes that the majority of his 
reports are credible because they have been consistent and 
accepted by his clinicians who based their investigation and 
treatment accordingly.  The Veteran experiences up to five 
headache episodes per week lasting five to six hours on some 
occasions and lasting several days on other occasions.  
However, the Board concludes that a higher rating of 50 
percent is not warranted because the Veteran does not 
experience completely prostrating and prolonged attacks that 
are productive of economic inadaptability.  

The Board will apply the Veteran's definitions of 
"prostrating" offered in his briefs.  Based on the 
Veteran's reports, his clinicians on several occasions noted 
that headaches lasting several hours could be accommodated by 
retreating to a quiet room to continue observation of inmates 
or by enduring the discomfort and continuing to perform tower 
observation or driving duties and provide care for his 
children.  The clinicians noted that only during extended 
headache episodes lasting over one day did the Veteran miss 
work and become completely inactive.  Therefore, the Board 
concludes that the episodes of duration one day or longer and 
of a severity requiring missed work and inactivity are those 
meeting the criteria of prostrating and prolonged attacks.  
The Board cannot conclude that all headaches meet the 
criteria because the Veteran does not experience extreme 
exhaustion or powerlessness on occasions lasting five to six 
hours and permit continued work.   

The Board concludes that the frequency of the prostrating and 
prolonged attacks have increased over the period covered by 
this appeal.  A precise number is not determinable from the 
evidence of record.  Clinicians noted the Veteran's report of 
prolonged attacks three times per year increasing to twice 
per month.  The Veteran reported in correspondence that the 
occurrences were "too numerous to count."  However, the 
Veteran's employer reported that he had not missed work 
because of any disabilities.  The Board notes that the 
Veteran may have experienced some prolonged and prostrating 
attacks over weekends or holidays but in any event did not 
exceed his allowed number of sick days.  The Board notes that 
the Veteran reported that if he had too many days off work, 
he would not have been able to keep his job and that he 
remains employed.  Therefore, the Board will not speculate on 
whether the frequency of prostrating and prolonged attacks 
meets the criteria of "very frequent" but notes that the 
attacks have not been as frequent as to be noted by his 
employer.   

The Board concludes that the prostrating and prolonged 
attacks are not productive of economic adaptibility.  The 
Board need not address whether they are hypothetically 
capable of producing economic inadaptibility because the 
Veteran in this case is able to perform his occupational 
duties.  Even though he must retreat to a quiet room, he is 
not relieved of duty and is able to provide the inmate 
supervision required of his position.  Although he 
experiences discomfort, he is able to continue observation 
and patrol duties and care for his young children.  He 
reported being unable to operate a vehicle only during the 
prostrating and prolonged attacks which required total 
inactivity.  The Board places greater probative weight 
regarding economic capacity on the employer's report that the 
Veteran has been a satisfactory full time employee since 1998 
with no concessions to accommodate any disability.   The 
Board is mindful of the Veteran's recurring discomfort, 
fatigue, and depression and the impact on his mood and family 
life.  However, the Board is also mindful that the criteria 
for a higher rating to be applied in this case specifically 
invoke economic inadaptibility.  Here, the Veteran's ability 
to maintain a full time job despite the symptoms of his 
disability is noteworthy.  However, the Board concludes that 
the Veteran's migraine headache disorder is not manifested by 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  

The Board considered whether a higher rating was warranted 
because the Veteran's disability met some but not all 
criteria, or fell between the criteria of a lower and higher 
rating, or should be granted by applying reasonable doubt.  
However, in this case, although there is evidence of 
increasing duration, frequency, and severity of the Veteran's 
headache episodes, the criteria require evidence of economic 
inadaptability that has not been shown.  Therefore, the 
provisions of 38 C.F.R. § 4.3, 4.7, and 4.21 are not 
determinative.   
The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case. 38 
C.F.R. § 3.321(b)(1) (2008).  The Veteran has not presented 
any evidence that his particular service-connected migraine 
headache disorder results in a unique disability that is not 
addressed by the rating criteria.  The Veteran has obtained 
medical intervention in the form of injections on rare 
occasions and his disorder has caused modifications but not 
incapacity to perform his occupational duties.  The Board 
notes that the Veteran currently has a combined disability 
rating of 40 percent for headaches and depression.  He is 
able to continue full time employment in his chosen 
occupation.  Thus, there is no basis for referral of the case 
for consideration of an extraschedular disability evaluation.  
See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence applied to the relevant 
criteria is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3, 4.7; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 30 percent for migraine headaches is 
denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


